DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in this application.

Specification
The disclosure is objected to because of the following informalities: 
"5310" should read "S310" in [0033]
"5320" should read "S320" in [0034] and [0035]
"5330" should read "S330" in [0036]
"machine learning module 243 should read "machine learning module 234" in [0039]
Appropriate correction is required.

Claim Objections
Claims 9 is objected to because of the informalities. The phrase "at the least" should be "at least". Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 8, 10, 12-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2019/0313895 A1, hereinafter Hayashi) in view of Chen et al. (US 2015/0379119 A1, hereinafter Chen) and further in view of Poosamani et al. (US 2019/0215796 A1, hereinafter Poosamani).

Regarding claim 1, Hayashi teaches: A computer-implemented method comprising:
receiving raw data from at least one data source ([0019] e.g., "Scan retina image data (or other body part, depending on what the types of diseases being diagnosed) collected by the OCT scanner 402 r from a patient (or patients), may be transmitted to the host computer system 406 via a data network 404, such as the Internet, a WAN or LAN, etc." Examiner notes that scanned retina image data reads on raw data.); 
([0052] e.g., "First, at step 504, the training OCT scan data, which may be in a Digital Imaging and Communications in Medicine (DICOM) format, is pre-processed. The pre-processing can include PCA, ICA, transformation, normalization, mean subtraction, and/or whitening."); 
obtaining first information for generating ground truth data by applying a machine learning algorithm to the pre-processed raw data ([0052] e.g., "Once the data have been preprocessed, the data may be then be used in training ... the traditional machine learning models at step 508." [0059] e.g., "The plurality of classification modules 412A-N are pre-trained on labeled OCT scan image training data that is pre-processed prior to training the classification modules, where the pre-processing comprises a principal component analysis (PCA) of the labeled OCT scan image training data."); 
obtaining second information for generating ground truth data by applying a signal processing algorithm to the pre-processed raw data ([0052] e.g., "Once the data have been preprocessed, the data may be then be used in training the deep learning models at step 506"; [0023] e.g., "To illustrate, the modules 412A-N can determine whether the patient has ARMD, and/or glaucoma, and/or diabetic retinopathy, etc. The determination by the host computer system 406 can include a probability based on its statistical analysis that the patient has tested-for condition or a binary output (yes or no). If probability exceeds some threshold (e.g., 50%) or if the condition result is yes in a binary determination, the classification modules can be executed to make their respective classifications for follow-up questions as needed." [0059] e.g., "The plurality of classification modules 412A-N are pre-trained on labeled OCT scan image training data that is pre-processed prior to training the classification modules, where the pre-processing comprises a principal component analysis (PCA) of the labeled OCT scan image training data."  Examiner notes that a thresholding technique in Hayashi corresponds to a signal processing algorithm in claim as the application discloses in [0037].);
	Hayashi does not explicitly teach: generating ground truth data based on matches between the first information and the second information; 
	Chen teaches: generating ground truth data based on matches between the first information and the second information ([0050] e.g., "As shown at block S27, the first evaluation result is determined to be true based on the comparison result in block S25 and the second evaluation result is also determined to be true based on the comparison result in block S26. Since the first and second evaluation results are consistent with each other, that is, both true, the predicate evaluation result of ‘abc’ can be determined to be true." Examiner notes that Chen teaches determining [generating] the predicate evaluation result to be true [the ground truth data] when the first evaluation result [the first information] and second evaluation result [the second information] are consistent with each other [matches])
Hayashi and Chen are analogous art because they are directed to data assessment/evaluation.   	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen to incorporate the method of Chen to determine a result of a predicate evaluation (Chen [0008] e.g., "Moreover, with the method and device according to the aspects of the present disclosure as described above, predicate evaluation on compressed data in both semantics can be supported in a compression encoding manner in which the order is consistent with that in the trailing blank sensitive semantic, thereby enhancing the usability.").
	Hayashi in view of Chen does not explicitly teach: determining accuracy of a source algorithm using the generated ground truth data.  
	Poosamani teaches: determining accuracy of a source algorithm using the generated ground truth data ([0156] e.g., "A trace-driven simulator builds the signatures and evaluates the accuracy of the algorithms by checking with the ground truth values in the dataset.").  
Hayashi in view of Chen and Poosamani are analogous art because they are directed to algorithm evaluation.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen to incorporate the method of Poosamani to evaluate the accuracy of an algorithm by checking with the ground truth values in the dataset. The motivation/suggestion for doing this would be for the purpose to achieve better location accuracy in comparison to relying on one single radio technology for all indoor locations. (Poosamani [0011] e.g., "a combination of signals from different cellular radio technologies specific to different locations are provided to achieve better location accuracy in comparison to relying on one single radio technology for all indoor locations.").

Regarding claim 3, Hayashi in view of Chen and Poosamani teaches: The computer-implemented method of claim 1.  
Hayashi teaches further comprising obtaining additional information for generating the ground truth data by applying one or more additional algorithms to the pre-processed raw data ([0062] e.g., "In various implementations, the host computer system 406 comprises a fourth classification module that determines, when executed by the host computer system 406, a feature of the patient's ARMD upon a determination by the first classification module 412A that the likelihood that the patient has ARMD is above a threshold level... The fourth classification module may also comprise an ensemble of machine learning algorithms for making the classification, where the ensemble comprises at least one deep learning algorithm and at least one traditional machine learning algorithm." [0027] e.g., "The traditional machine learning models can comprise, for example, decision tree learning, shallow artificial neural networks, support vector machines, and rule-based machine learning. Deep learning on the other hand is machine learning based on learning data representations implicitly. Deep learning architectures may include several neural networks (e.g., deep, feed forward convolutional networks such as convolutional neural networks (CNNs)) and various recursive neural networks." [0059] e.g., "The plurality of classification modules 412A-N are pre-trained on labeled OCT scan image training data that is pre-processed prior to training the classification modules, where the pre-processing comprises a principal component analysis (PCA) of the labeled OCT scan image training data.").
	Hayashi in view of Poosamani does not explicitly teach: generating the ground truth data
	However, Chen teaches: generating ground truth data ([0050] e.g., "As shown at block S27, the first evaluation result is determined to be true based on the comparison result in block S25 and the second evaluation result is also determined to be true based on the comparison result in block S26. Since the first and second evaluation results are consistent with each other, that is, both true, the predicate evaluation result of ‘abc’ can be determined to be true." Examiner notes that a feature of the patient’s ARMD (as additional information) by a fourth classification module (as an additional algorithm) taught by Hayashi is used for generating the ground truth data taught by Chen.)
Hayashi and Chen are analogous art because they are directed to data assessment/evaluation.   	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen to incorporate the method of Chen to determine a result of a predicate evaluation based on a result of the first comparison. The motivation/suggestion for doing this would be for the purpose of enhancing the usability. (Chen [0008] e.g., "Moreover, with the method and device according to the aspects of the present disclosure as described above, predicate evaluation on compressed data in both semantics can be supported in a compression encoding manner in which the order is consistent with that in the trailing blank sensitive semantic, thereby enhancing the usability.").

Regarding claim 4, Hayashi in view of Chen and Poosamani teaches: The computer-implemented method of claim 1.  
Hayashi teaches further comprising, adding, changing, or removing one or more algorithms used for generating the ground truth data prior to generating the ground truth data ([0047] e.g., "To take advantage of the power in Deep Neural Networks while mitigating their hazards, each of the classification modules 412A-N can include as part of their ensemble one or more deep neural network models combined with one or more traditional machine learning models. Embodiments of the present invention can you various classes of deep neural network particularly convolutional neural networks, recursive neural networks such as recurrent neural networks (RNN), recurrent convolutional neural networks (RCNN), long-short term memory (LSTM) and Capsule Nets among others." Examiner notes that it can be considered adding, changing, or removing one or more algorithms used for generating the ground truth data from various combination of neural network models and machine learning models.).  

Regarding claim 8, Hayashi in view of Chen and Poosamani teaches: The computer-implemented method of claim 1.  
([0045] e.g., "These feature extraction methods yield numeric data that create a data matrix for the image that can then be processed by, for example, a traditional machine learning method, such as a K-Nearest Neighbor (KNN) algorithm" Examiner notes that a KNN algorithm is a clustering algorithm.).  

Regarding claim 10, Hayashi teaches: A computing system comprising: a memory storing instructions; and a processor configured to execute the instructions, wherein the executed instructions cause the processor ([0020] e.g., "the host computer system 406 comprises one or more processor(s) 408 and one or more associated memory units 410 (only one of each is shown in FIG. 1A for simplicity) that store software for execution by the processor(s) 408. The memory unit(s) 410 may comprise primary and secondary computer memory. The primary memory may be directly accessible by the processor(s) 408.") to: 
receive collected data from at least one data source ([0019] e.g., "Scan retina image data (or other body part, depending on what the types of diseases being diagnosed) collected by the OCT scanner 402 r from a patient (or patients), may be transmitted to the host computer system 406 via a data network 404, such as the Internet, a WAN or LAN, etc." Examiner notes that retina image data collected reads on collected data.); 
perform pre-processing on the collected data ([0052] e.g., "First, at step 504, the training OCT scan data, which may be in a Digital Imaging and Communications in Medicine (DICOM) format, is pre-processed. The pre-processing can include PCA, ICA, transformation, normalization, mean subtraction, and/or whitening."); 
obtain first information for generating ground truth data by applying a first algorithm to the pre-processed collected data ([0052] e.g., "Once the data have been preprocessed, the data may be then be used in training ... the traditional machine learning models at step 508." [0059] e.g., "The plurality of classification modules 412A-N are pre-trained on labeled OCT scan image training data that is pre-processed prior to training the classification modules, where the pre-processing comprises a principal component analysis (PCA) of the labeled OCT scan image training data."); 
obtain second information for generating ground truth data by applying a second algorithm to the pre-processed collected data ([0052] e.g., "Once the data have been preprocessed, the data may be then be used in training the deep learning models at step 506"; [0023] e.g., "To illustrate, the modules 412A-N can determine whether the patient has ARMD, and/or glaucoma, and/or diabetic retinopathy, etc. The determination by the host computer system 406 can include a probability based on its statistical analysis that the patient has tested-for condition or a binary output (yes or no). If probability exceeds some threshold (e.g., 50%) or if the condition result is yes in a binary determination, the classification modules can be executed to make their respective classifications for follow-up questions as needed." [0059] e.g., "The plurality of classification modules 412A-N are pre-trained on labeled OCT scan image training data that is pre-processed prior to training the classification modules, where the pre-processing comprises a principal component analysis (PCA) of the labeled OCT scan image training data."  Examiner notes that a thresholding technique in Hayashi corresponds to a signal processing algorithm in claim as the application discloses in [0037].); 
Hayashi does not explicitly teach: generate ground truth data based on matches between the first information and the second information; 
Chen teaches: generate ground truth data based on matches between the first information and the second information ([0050] e.g., "As shown at block S27, the first evaluation result is determined to be true based on the comparison result in block S25 and the second evaluation result is also determined to be true based on the comparison result in block S26. Since the first and second evaluation results are consistent with each other, that is, both true, the predicate evaluation result of ‘abc’ can be determined to be true." Examiner notes that Chen teaches to determine [generate] the predicate evaluation result to be true [the ground truth data] when the first evaluation result [the first information] and second evaluation result [the second information] are consistent with each other [matches])
Hayashi and Chen are analogous art because they are directed to data assessment/evaluation.   	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen to incorporate the method of Chen to determine a result of a predicate evaluation based on a result of the first comparison. The motivation/suggestion for doing this would be for the purpose of enhancing the usability. (Chen [0008] e.g., "Moreover, with the method and device according to the aspects of the present disclosure as described above, predicate evaluation on compressed data in both semantics can be supported in a compression encoding manner in which the order is consistent with that in the trailing blank sensitive semantic, thereby enhancing the usability.").
	Hayashi in view of Chen does not explicitly teach: determine accuracy of a source algorithm using the generated ground truth data.  
Poosamani teaches: determine accuracy of a source algorithm using the generated ground truth data ([0156] e.g., "A trace-driven simulator builds the signatures and evaluates the accuracy of the algorithms by checking with the ground truth values in the dataset.").  
Hayashi in view of Chen and Poosamani are analogous art because they are directed to algorithm evaluation.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen to incorporate the method of Poosamani to evaluate the accuracy of an algorithm by checking with the ground truth values in the dataset. The motivation/suggestion for doing this would be for the purpose to achieve better location accuracy in comparison to relying on one single radio technology for all indoor locations. (Poosamani [0011] e.g., "a combination of signals from different cellular radio technologies specific to different locations are provided to achieve better location accuracy in comparison to relying on one single radio technology for all indoor locations.").  

Regarding claim 12, Hayashi in view of Chen and Poosamani teaches: The computing system of claim 10.  
Hayashi further teaches: wherein the processor is further configured to obtain additional information for generating the ground truth data by applying one or more additional algorithms to the pre-processed collected data
 ([0062] e.g., "In various implementations, the host computer system 406 comprises a fourth classification module that determines, when executed by the host computer system 406, a feature of the patient's ARMD upon a determination by the first classification module 412A that the likelihood that the patient has ARMD is above a threshold level... The fourth classification module may also comprise an ensemble of machine learning algorithms for making the classification, where the ensemble comprises at least one deep learning algorithm and at least one traditional machine learning algorithm." [0027] e.g., "The traditional machine learning models can comprise, for example, decision tree learning, shallow artificial neural networks, support vector machines, and rule-based machine learning. Deep learning on the other hand is machine learning based on learning data representations implicitly. Deep learning architectures may include several neural networks (e.g., deep, feed forward convolutional networks such as convolutional neural networks (CNNs)) and various recursive neural networks." [0019] e.g., "Scan retina image data (or other body part, depending on what the types of diseases being diagnosed) collected by the OCT scanner 402 r from a patient (or patients), may be transmitted to the host computer system 406 via a data network 404, such as the Internet, a WAN or LAN, etc." [0059] e.g., "The plurality of classification modules 412A-N are pre-trained on labeled OCT scan image training data that is pre-processed prior to training the classification modules, where the pre-processing comprises a principal component analysis (PCA) of the labeled OCT scan image training data.").
	Hayashi in view of Poosamani does not explicitly teach: generating the ground truth data
	However, Chen teaches: generating ground truth data ([0050] e.g., "As shown at block S27, the first evaluation result is determined to be true based on the comparison result in block S25 and the second evaluation result is also determined to be true based on the comparison result in block S26. Since the first and second evaluation results are consistent with each other, that is, both true, the predicate evaluation result of ‘abc’ can be determined to be true." Examiner notes that a feature of the patient’s ARMD (as additional information) by a fourth classification module (as an additional algorithm) taught by Hayashi is used for generating the ground truth data taught by Chen.)
Hayashi and Chen are analogous art because they are directed to data assessment/evaluation.   	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen to incorporate the method of Chen to determine a result of a predicate evaluation based on a result of the first comparison. The motivation/suggestion for doing this would be for the purpose of enhancing the usability. (Chen [0008] e.g., "Moreover, with the method and device according to the aspects of the present disclosure as described above, predicate evaluation on compressed data in both semantics can be supported in a compression encoding manner in which the order is consistent with that in the trailing blank sensitive semantic, thereby enhancing the usability.").

Regarding claim 13, Hayashi in view of Chen and Poosamani teaches: The computing system of claim 10. 
Hayashi further teaches: wherein the first algorithm is based on a machine learning model and the second algorithm is based on a thresholding model ([0027] e.g., "The traditional machine learning models can comprise, for example, decision tree learning, shallow artificial neural networks, support vector machines, and rule-based machine learning." [0023] e.g., "Once trained, the classification modules 412A-N (which can each comprise an ensemble of traditional machine learning and/or deep learning algorithms) can make their respective classifications for a patient based on the patient's OCT scans... The determination by the host computer system 406 can include a probability based on its statistical analysis that the patient has tested-for condition or a binary output (yes or no). If probability exceeds some threshold (e.g., 50%) or if the condition result is yes in a binary determination, the classification modules can be executed to make their respective classifications for follow-up questions as needed.");

Regarding claim 14, Hayashi in view of Chen and Poosamani teaches: The computing system of claim 10. 
Hayashi further teaches: wherein the first algorithm and the second algorithm are different algorithms ([0020] e.g., "The host computer system 406 may employ an ensemble of traditional machine learning and/or deep learning algorithms to make the classifications" Examiner notes that machine learning algorithm reads [first algorithm] on and deep learning algorithm reads on [second algorithm]).  

Regarding claim 15, Hayashi in view of Chen and Poosamani teaches: The computing system of claim 10.  
Hayashi further teaches: wherein the processor is further configured to add, change, or remove one or more algorithms used for generating the ground truth data prior to generating the ground truth data ([0047] e.g., "To take advantage of the power in Deep Neural Networks while mitigating their hazards, each of the classification modules 412A-N can include as part of their ensemble one or more deep neural network models combined with one or more traditional machine learning models. Embodiments of the present invention can you various classes of deep neural network particularly convolutional neural networks, recursive neural networks such as recurrent neural networks (RNN), recurrent convolutional neural networks (RCNN), long-short term memory (LSTM) and Capsule Nets among others." Examiner notes that it can be considered to add, change, or remove one or more algorithms used for generating the ground truth data from various combination of neural network models and machine learning models.).  

Regarding claim 19, Hayashi teaches: A non-transitory computer readable medium having stored therein instructions that when executed cause a computer ([0020] e.g., "The memory unit(s) 410 may comprise primary and secondary computer memory. The primary memory may be directly accessible by the processor(s) 408. The processor(s) may continuously read instructions (e.g., software) stored in the primary memory and execute the instructions as required.") to perform a method  comprising:
receiving raw data from at least one data source ([0019] e.g., "Scan retina image data (or other body part, depending on what the types of diseases being diagnosed) collected by the OCT scanner 402 r from a patient (or patients), may be transmitted to the host computer system 406 via a data network 404, such as the Internet, a WAN or LAN, etc." Examiner notes that scanned retina image data reads on raw data.); 
performing pre-processing on the raw data ([0052] e.g., "First, at step 504, the training OCT scan data, which may be in a Digital Imaging and Communications in Medicine (DICOM) format, is pre-processed. The pre-processing can include PCA, ICA, transformation, normalization, mean subtraction, and/or whitening."); 
obtaining first information for generating ground truth data by applying a machine learning algorithm to the pre-processed raw data ([0052] e.g., "Once the data have been preprocessed, the data may be then be used in training ... the traditional machine learning models at step 508." [0059] e.g., "The plurality of classification modules 412A-N are pre-trained on labeled OCT scan image training data that is pre-processed prior to training the classification modules, where the pre-processing comprises a principal component analysis (PCA) of the labeled OCT scan image training data."); 
obtaining second information for generating ground truth data by applying a signal processing algorithm to the pre-processed raw data ([0052] e.g., "Once the data have been preprocessed, the data may be then be used in training the deep learning models at step 506"; [0023] e.g., "To illustrate, the modules 412A-N can determine whether the patient has ARMD, and/or glaucoma, and/or diabetic retinopathy, etc. The determination by the host computer system 406 can include a probability based on its statistical analysis that the patient has tested-for condition or a binary output (yes or no). If probability exceeds some threshold (e.g., 50%) or if the condition result is yes in a binary determination, the classification modules can be executed to make their respective classifications for follow-up questions as needed." [0059] e.g., "The plurality of classification modules 412A-N are pre-trained on labeled OCT scan image training data that is pre-processed prior to training the classification modules, where the pre-processing comprises a principal component analysis (PCA) of the labeled OCT scan image training data."  Examiner notes that a thresholding technique in Hayashi corresponds to a signal processing algorithm in claim as the application discloses in [0037].);

	Chen teaches: generating ground truth data based on matches between the first information and the second information ([0050] e.g., "As shown at block S27, the first evaluation result is determined to be true based on the comparison result in block S25 and the second evaluation result is also determined to be true based on the comparison result in block S26. Since the first and second evaluation results are consistent with each other, that is, both true, the predicate evaluation result of ‘abc’ can be determined to be true." Examiner notes that Chen teaches determining [generating] the predicate evaluation result to be true [the ground truth data] when the first evaluation result [the first information] and second evaluation result [the second information] are consistent with each other [matches])
Hayashi and Chen are analogous art because they are directed to data assessment/evaluation.   	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen to incorporate the method of Chen to determine a result of a predicate evaluation based on a result of the first comparison. The motivation/suggestion for doing this would be for the purpose of enhancing the usability. (Chen [0008] e.g., "Moreover, with the method and device according to the aspects of the present disclosure as described above, predicate evaluation on compressed data in both semantics can be supported in a compression encoding manner in which the order is consistent with that in the trailing blank sensitive semantic, thereby enhancing the usability.").
	Hayashi in view of Chen does not explicitly teach: determining accuracy of a source algorithm using the generated ground truth data.  
	Poosamani teaches: determining accuracy of a source algorithm using the generated ground truth data ([0156] e.g., "A trace-driven simulator builds the signatures and evaluates the accuracy of the algorithms by checking with the ground truth values in the dataset.").  
Hayashi in view of Chen and Poosamani are analogous art because they are directed to algorithm evaluation.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen to incorporate the method of Poosamani to evaluate the accuracy of an algorithm by checking with the ground truth values in the dataset. The motivation/suggestion for doing this would be for the purpose to achieve better location accuracy in comparison to relying on one single radio technology for all indoor locations. (Poosamani [0011] e.g., "a combination of signals from different cellular radio technologies specific to different locations are provided to achieve better location accuracy in comparison to relying on one single radio technology for all indoor locations.").

Claim(s) 2, 5-7, 11, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Chen and Poosamani, and further in view of Micks et al. (US 2017/0109458 A1, hereinafter Micks).

Regarding claim 2, Hayashi in view of Chen and Poosamani teaches: The computer-implemented method of claim 1.
	Hayashi in view of Chen does not explicitly teach: determining accuracy of the source algorithm based on results of the comparison.  
	Poosamani teaches: determining accuracy of a source algorithm based on results of the comparison. ([0156] e.g., "A trace-driven simulator builds the signatures and evaluates the accuracy of the algorithms by checking with the ground truth values in the dataset.").  
Hayashi in view of Chen and Poosamani are analogous art because they are directed to algorithm evaluation.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen to incorporate the method of Poosamani to evaluate the accuracy of an algorithm by checking with the ground truth values in the dataset. The motivation/suggestion for doing this would be for the purpose to achieve better location accuracy in comparison to relying on one single radio technology for all indoor locations. (Poosamani [0011] e.g., "a combination of signals from different cellular radio technologies specific to different locations are provided to achieve better location accuracy in comparison to relying on one single radio technology for all indoor locations.").
Hayashi in view of Chen and Poosamani does not explicitly teach: 
 	applying a source algorithm to the raw data to produce a dataset of timestamped events; 

	Micks teaches: applying a source algorithm to the raw data to produce a dataset of timestamped events ([0060] e.g., "In some embodiments, in recording algorithm output 280, example process 500 may involve recording a timestamp of the output of the algorithm 280."); 
comparing the generated ground truth data to the dataset of timestamped events from the source algorithm; and ([0012] e.g., "In addition, in developing algorithms that have embedded supervised learning functions built in, it is needed to supply such an algorithm with actual lane boundary information, referred to as “ground truth information” herein, so that the algorithm can compare its own lane boundary designation with true or known-to-be-correct lane boundary locations, thereby improving the algorithm's detection ability by way of machine learning." [0013] e.g., "The solution also enables generation of ground truth information with relative ease for algorithm self-training."  [0060] e.g., "In some embodiments, in recording algorithm output 280, example process 500 may involve recording a timestamp of the output of the algorithm 280.").  
Hayashi in view of Chen and Poosamani, and Micks are analogous art because they are directed to machine learning.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen and Poosamani to incorporate the method of Micks to compare a timestamped output to ground truth information to improve an algorithm's detection ability by machine (Micks [0013] e.g., "The present disclosure provides a solution to overcome the difficulties, and reduce the cost, of acquiring sensor data needed for a lane boundary detection algorithm by generating the sensor data utilizing a virtual environment.").

Regarding claim 5, Hayashi in view of Chen, Poosamani, and Micks teaches: The computer-implemented method of claim 2.
Hayashi teaches: wherein determining accuracy of the source algorithm includes determining an Fi score ([0054] "The performance decision, in this context, can be based on the F-Measure" Examiner notes that application discloses [Fi score (also F-score or F-measure, which measures accuracy) is determined by pooling all the true positive, false positive, and false negative results from analysis module] in [0039].).	Hayashi in view of Chen and Poosamani does not explicitly teach: by compiling results of the comparison between the generated ground truth data and the dataset of timestamped events from the source algorithm.  
Micks teaches: by compiling results of the comparison between the generated ground truth data and the dataset of timestamped events from the source algorithm ([0012] e.g., "In addition, in developing algorithms that have embedded supervised learning functions built in, it is needed to supply such an algorithm with actual lane boundary information, referred to as “ground truth information” herein, so that the algorithm can compare its own lane boundary designation with true or known-to-be-correct lane boundary locations, thereby improving the algorithm's detection ability by way of machine learning." [0013] e.g., "The solution also enables generation of ground truth information with relative ease for algorithm self-training." [0060] e.g., "In some embodiments, in recording algorithm output 280, example process 500 may involve recording a timestamp of the output of the algorithm 280." Examiner notes that Micks teaches the comparison between true or known-to-be-correct lane as the generated ground truth information and lane boundary designation as the outputted dataset by the algorithm where timestamps are recorded in the dataset, and Hayashi teaches determining whether compared results are true positive, false positive, or false negative using F-measure (F-score) regarding accuracy of the algorithm.).  
Hayashi in view of Chen and Poosamani, and Micks are analogous art because they are directed to machine learning. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen and Poosamani to incorporate the method of Micks to compare a timestamped output to ground truth information to improve an algorithm's detection ability by machine learning. The motivation/suggestion for doing this would be for the purpose to overcome the difficulties, and reduce the cost, of acquiring sensor data needed for a lane boundary detection algorithm. (Micks [0013] e.g., "The present disclosure provides a solution to overcome the difficulties, and reduce the cost, of acquiring sensor data needed for a lane boundary detection algorithm by generating the sensor data utilizing a virtual environment.").

Regarding claim 6, Hayashi in view of Chen, Poosamani, and Micks teaches: The computer-implemented method of claim 5.
Hayashi in view of Chen and Micks does not explicitly teach: wherein the results of the comparison include true positive, false positive, and false negative judgements.  
	Poosamani teaches: 6. wherein the results of the comparison include true positive, false positive, and false negative judgements ([0156] e.g., "If the ground truth (checked by connecting to the access point after every prediction) has an access point (i.e., true positive), the connection attempt becomes successful and hence reduces the time to connect to an access point by 33:7%. If the ground truth has no access point (i.e., false positive), the connection attempt will be unsuccessful and it auto-tunes the threshold parameters... In the case of threshold mismatch, it first scans only those channels associated with its known list of access points in the database. If the scan results match with an access point in the database (i.e., false negative), it connects with the access point and simultaneously tunes its threshold parameters and hence saves energy instead of scanning all channels.").  
Hayashi in view of Chen and Micks, and Poosamani are analogous art because they are directed to algorithm evaluation.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen and Micks to incorporate the method of Poosamani to evaluate the accuracy of an algorithm by checking with the ground truth values in the dataset. The (Poosamani [0011] e.g., "a combination of signals from different cellular radio technologies specific to different locations are provided to achieve better location accuracy in comparison to relying on one single radio technology for all indoor locations.").

Regarding claim 7, Hayashi in view of Chen and Poosamani teaches: The computer-implemented method of claim 1.	
Hayashi in view of Chen does not explicitly teach: determining accuracy of the source algorithm using the known ground truth data.  
	Poosamani teaches: determining accuracy of the source algorithm using the known ground truth data ([0156] e.g., "A trace-driven simulator builds the signatures and evaluates the accuracy of the algorithms by checking with the ground truth values in the dataset.").  
Hayashi in view of Chen and Poosamani are analogous art because they are directed to algorithm evaluation.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen to incorporate the method of Poosamani to evaluate the accuracy of an algorithm by checking with the ground truth values in the dataset. The motivation/suggestion for doing this would be for the purpose to achieve better location accuracy in comparison to relying on one single radio technology for all indoor locations. (Poosamani [0011] e.g., "a combination of signals from different cellular radio technologies specific to different locations are provided to achieve better location accuracy in comparison to relying on one single radio technology for all indoor locations.").
Hayashi in view of Chen and Poosamani does not explicitly teach:  replacing the generated ground truth data with known ground truth data.
Micks teaches: further comprising: replacing the generated ground truth data with known ground truth data ([0012] "In addition, in developing algorithms that have embedded supervised learning functions built in, it is needed to supply such an algorithm with actual lane boundary information, referred to as “ground truth information” herein, so that the algorithm can compare its own lane boundary designation with true or known-to-be-correct lane boundary locations, thereby improving the algorithm's detection ability by way of machine learning." Examiner notes that Micks' actual lane boundary information as known ground truth data replaces the generated ground truth data taught by Chen in claim 1.); and 
Hayashi in view of Chen and Poosamani, and Micks are analogous art because they are directed to machine learning. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen and Poosamani to incorporate the method of Micks to compare a timestamped output to ground truth information to improve an algorithm's detection ability by machine learning. The motivation/suggestion for doing this would be for the purpose to overcome the difficulties, and reduce the cost, of acquiring sensor data needed for a lane boundary detection algorithm. (Micks [0013] e.g., "The present disclosure provides a solution to overcome the difficulties, and reduce the cost, of acquiring sensor data needed for a lane boundary detection algorithm by generating the sensor data utilizing a virtual environment.").

Regarding claim 11, Hayashi in view of Chen and Poosamani teaches: The computing system of claim 10.
	Hayashi in view of Chen does not explicitly teach: determining accuracy of the source algorithm based on results of the comparison.  
	Poosamani teaches: determining accuracy of a source algorithm based on results of the comparison. ([0156] e.g., "A trace-driven simulator builds the signatures and evaluates the accuracy of the algorithms by checking with the ground truth values in the dataset.").  
Hayashi in view of Chen and Poosamani are analogous art because they are directed to algorithm evaluation.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen to incorporate the method of Poosamani to evaluate the accuracy of an algorithm by checking with the ground truth values in the dataset. The motivation/suggestion for doing this would be for the purpose to achieve better location accuracy in comparison to relying on one single radio technology for all indoor locations. (Poosamani [0011] e.g., "a combination of signals from different cellular radio technologies specific to different locations are provided to achieve better location accuracy in comparison to relying on one single radio technology for all indoor locations.").

 	applying a source algorithm to the raw data to produce a dataset of timestamped events; 
comparing the generated ground truth data to the dataset of timestamped events from the source algorithm; 
	Micks teaches: applying a source algorithm to the raw data to produce a dataset of timestamped events ([0060] e.g., "In some embodiments, in recording algorithm output 280, example process 500 may involve recording a timestamp of the output of the algorithm 280."); 
comparing the generated ground truth data to the dataset of timestamped events from the source algorithm; and ([0012] e.g., "In addition, in developing algorithms that have embedded supervised learning functions built in, it is needed to supply such an algorithm with actual lane boundary information, referred to as “ground truth information” herein, so that the algorithm can compare its own lane boundary designation with true or known-to-be-correct lane boundary locations, thereby improving the algorithm's detection ability by way of machine learning." [0013] e.g., "The solution also enables generation of ground truth information with relative ease for algorithm self-training."  [0060] e.g., "In some embodiments, in recording algorithm output 280, example process 500 may involve recording a timestamp of the output of the algorithm 280.").  
Hayashi in view of Chen and Poosamani, and Micks are analogous art because they are directed to machine learning.
(Micks [0013] e.g., "The present disclosure provides a solution to overcome the difficulties, and reduce the cost, of acquiring sensor data needed for a lane boundary detection algorithm by generating the sensor data utilizing a virtual environment.").

Regarding claim 16, Hayashi in view of Chen, Poosamani, and Micks teaches: The computing system of claim 11.
Hayashi teaches: wherein determining accuracy of the source algorithm includes determining an Fi score ([0054] "The performance decision, in this context, can be based on the F-Measure" Examiner notes that application discloses [Fi score (also F-score or F-measure, which measures accuracy) is determined by pooling all the true positive, false positive, and false negative results from analysis module] in [0039].).	Hayashi in view of Chen and Poosamani does not explicitly teach: by compiling results of the comparison between the generated ground truth data and the dataset of timestamped events from the source algorithm.  
Micks teaches: by compiling results of the comparison between the generated ground truth data and the dataset of timestamped events from the source algorithm ([0012] e.g., "In addition, in developing algorithms that have embedded supervised learning functions built in, it is needed to supply such an algorithm with actual lane boundary information, referred to as “ground truth information” herein, so that the algorithm can compare its own lane boundary designation with true or known-to-be-correct lane boundary locations, thereby improving the algorithm's detection ability by way of machine learning." [0013] e.g., "The solution also enables generation of ground truth information with relative ease for algorithm self-training." [0060] e.g., "In some embodiments, in recording algorithm output 280, example process 500 may involve recording a timestamp of the output of the algorithm 280." Examiner notes that Micks teaches the comparison between true or known-to-be-correct lane as the generated ground truth information and lane boundary designation as the outputted dataset by the algorithm where timestamps are recorded in the dataset, and Hayashi teaches determining whether compared results are true positive, false positive, or false negative using F-measure (F-score) regarding accuracy of the algorithm.).  
Hayashi in view of Chen and Poosamani, and Micks are analogous art because they are directed to machine learning. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen and Poosamani to incorporate the method of Micks to compare a timestamped output to ground truth information to improve an algorithm's detection ability by machine learning. The motivation/suggestion for doing this would be for the purpose to overcome the difficulties, and reduce the cost, of acquiring sensor data needed for a lane (Micks [0013] e.g., "The present disclosure provides a solution to overcome the difficulties, and reduce the cost, of acquiring sensor data needed for a lane boundary detection algorithm by generating the sensor data utilizing a virtual environment.").

Regarding claim 17, Hayashi in view of Chen, Poosamani, and Micks teaches: The computing system of claim 16.
Hayashi in view of Chen and Micks does not explicitly teach: wherein the results of the comparison include true positive, false positive, and false negative judgements.  
	Poosamani teaches: 6. wherein the results of the comparison include true positive, false positive, and false negative judgements ([0156] e.g., "If the ground truth (checked by connecting to the access point after every prediction) has an access point (i.e., true positive), the connection attempt becomes successful and hence reduces the time to connect to an access point by 33:7%. If the ground truth has no access point (i.e., false positive), the connection attempt will be unsuccessful and it auto-tunes the threshold parameters... In the case of threshold mismatch, it first scans only those channels associated with its known list of access points in the database. If the scan results match with an access point in the database (i.e., false negative), it connects with the access point and simultaneously tunes its threshold parameters and hence saves energy instead of scanning all channels.").  
Hayashi in view of Chen and Micks, and Poosamani are analogous art because they are directed to algorithm evaluation. (Poosamani [0011] e.g., "a combination of signals from different cellular radio technologies specific to different locations are provided to achieve better location accuracy in comparison to relying on one single radio technology for all indoor locations.").

Regarding claim 18, Hayashi in view of Chen and Poosamani teaches: The computing system of claim 10.
Hayashi in view of Chen does not explicitly teach: determining accuracy of the source algorithm using the known ground truth data.  
	Poosamani teaches: determining accuracy of the source algorithm using the known ground truth data ([0156] e.g., "A trace-driven simulator builds the signatures and evaluates the accuracy of the algorithms by checking with the ground truth values in the dataset.").  
Hayashi in view of Chen and Poosamani are analogous art because they are directed to algorithm evaluation.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of (Poosamani [0011] e.g., "a combination of signals from different cellular radio technologies specific to different locations are provided to achieve better location accuracy in comparison to relying on one single radio technology for all indoor locations.").
Hayashi in view of Chen and Poosamani does not explicitly teach:  replacing the generated ground truth data with known ground truth data.
Micks teaches: further comprising: replacing the generated ground truth data with known ground truth data ([0012] "In addition, in developing algorithms that have embedded supervised learning functions built in, it is needed to supply such an algorithm with actual lane boundary information, referred to as “ground truth information” herein, so that the algorithm can compare its own lane boundary designation with true or known-to-be-correct lane boundary locations, thereby improving the algorithm's detection ability by way of machine learning." Examiner notes that Micks' actual lane boundary information as known ground truth data replaces the generated ground truth data taught by Chen in claim 1.); and 
Hayashi in view of Chen and Poosamani, and Micks are analogous art because they are directed to machine learning. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen and Poosamani to incorporate the method of Micks to compare a timestamped (Micks [0013] e.g., "The present disclosure provides a solution to overcome the difficulties, and reduce the cost, of acquiring sensor data needed for a lane boundary detection algorithm by generating the sensor data utilizing a virtual environment.").

Regarding claim 20, Hayashi in view of Chen and Poosamani teaches: The non-transitory computer readable medium of claim 19.
Hayashi in view of Chen does not explicitly teach: determining accuracy of the source algorithm based on results of the comparison.  
	Poosamani teaches: determining accuracy of a source algorithm based on results of the comparison. ([0156] e.g., "A trace-driven simulator builds the signatures and evaluates the accuracy of the algorithms by checking with the ground truth values in the dataset.").  
Hayashi in view of Chen and Poosamani are analogous art because they are directed to algorithm evaluation.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen to incorporate the method of Poosamani to evaluate the accuracy of an algorithm by checking with the ground truth values in the dataset. The motivation/suggestion for doing this would be for the purpose to achieve better location accuracy in comparison to (Poosamani [0011] e.g., "a combination of signals from different cellular radio technologies specific to different locations are provided to achieve better location accuracy in comparison to relying on one single radio technology for all indoor locations.").
Hayashi in view of Chen and Poosamani does not explicitly teach: 
 	applying a source algorithm to the raw data to produce a dataset of timestamped events; 
comparing the generated ground truth data to the dataset of timestamped events from the source algorithm; 
	Micks teaches: applying a source algorithm to the raw data to produce a dataset of timestamped events ([0060] e.g., "In some embodiments, in recording algorithm output 280, example process 500 may involve recording a timestamp of the output of the algorithm 280."); 
comparing the generated ground truth data to the dataset of timestamped events from the source algorithm; and ([0012] e.g., "In addition, in developing algorithms that have embedded supervised learning functions built in, it is needed to supply such an algorithm with actual lane boundary information, referred to as “ground truth information” herein, so that the algorithm can compare its own lane boundary designation with true or known-to-be-correct lane boundary locations, thereby improving the algorithm's detection ability by way of machine learning." [0013] e.g., "The solution also enables generation of ground truth information with relative ease for algorithm self-training."  [0060] e.g., "In some embodiments, in recording algorithm output 280, example process 500 may involve recording a timestamp of the output of the algorithm 280.").  
Hayashi in view of Chen and Poosamani, and Micks are analogous art because they are directed to machine learning.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen and Poosamani to incorporate the method of Micks to compare a timestamped output to ground truth information to improve an algorithm's detection ability by machine learning. The motivation/suggestion for doing this would be for the purpose to overcome the difficulties, and reduce the cost, of acquiring sensor data needed for a lane boundary detection algorithm. (Micks [0013] e.g., "The present disclosure provides a solution to overcome the difficulties, and reduce the cost, of acquiring sensor data needed for a lane boundary detection algorithm by generating the sensor data utilizing a virtual environment.").

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Chen and Poosamani, and further in view of Belalcazar et al. (US 2009/0156908 A1, hereinafter Belalcazar).

Regarding claim 9, Hayashi in view of Chen and Poosamani teaches: The computer-implemented method of claim 1.
	Hayashi in view of Chen and Poosamani does not explicitly teach: wherein the signal processing algorithm applies a threshold to the pre-processed raw data as a 
	Belalcazar teaches: wherein the signal processing algorithm applies a threshold to the pre-processed raw data as a criterion to identify whether an event occurred at the least one data source during an associated time interval ([0074] e.g., "At step 530, samples of the ECG waveform within the selected time interval are pre-processed to produce a waveform representative of electrical signals associated with non-cardiac muscle activity, for example, as described with reference to modules 375-385 in FIG. 3B, with reference to waveform 405 in FIG. 4B, and elsewhere herein. The retrieved time and amplitude threshold parameters are then applied in step 535 to scan the pre-processed waveform to identify non-cardiac muscle activity events.").  
Hayashi in view of Chen and Poosamani and Belalcazar are analogous art because they are directed to data analysis.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayashi in view of Chen and Poosamani to incorporate the method of Belalcazar to apply threshold parameters to the pre-processed waveform to identify non-cardiac muscle activity events. The motivation/suggestion for doing this would be for the purpose to provide significantly improved quality and flexibility in the presentation of patient activity information to medical personnel. (Belalcazar [0010] e.g., "Various embodiments may provide significantly improved quality and flexibility in the presentation of patient activity information to medical personnel.").

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure listed below:
Wang et al. (US 2018/0322411 A1): teaches comparison the results of natural language processing (NLP) of unstructured text to historical results for verification and validation of the NLP models/algorithms.
Qian et al. (US 9235813 B1): teaches a framework for cross-validation of any supervised learning algorithm on a distributed database comprising a multi-layer software architecture. 
Sun (US 2019/0019111 A1): teaches a benchmark test method and device for a supervised learning algorithm in a distributed environment. The method includes obtaining a combined benchmark test result by combining the first benchmark test result and the second benchmark test result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/JAEYONG J PARK/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126